Hvman, C. J.
Defendant has appealed from a judgment rendered against him in favor of plaintiff.
Plaintiff sued defendant for $427 22, on an account, for work done by E. D. White, in front of defendant’s real property.
He alleged that the claim was due to White, and that White had assigned it to him.
Defendant, in answer, first denied all the allegations of the plaintiff, and then made the following admission: “Admitted thatE. D. White performed the work set forth in his claim; that he, defendant, is entitled to deduction of $93 82 on the bill of said White, for work done; this amount, therefore, we plead in compensation and reconvention.”
This answer is an admission that the claim sued on was owing to White, but it is not an admission that plaintiff had any right or title thereto.
We have carefully examined the transcript for some .evidence, of transfer from White to plaintiff, and none has been found.
Plaintiff has not yet proved that he is the transferee of White, or that he has any right to the claim sued on.
The judgment of the lower court is reversed, and it is decreed that this cause be remanded to the District court for further proceedings therein. The plaintiff is to pay the cost of this appeal.
HowEim and Jones, J. J., absent.